DETAILED ACTION
Status of the Claims
Claims 1-7, 11-13, 27-28, 43-44, 64-65, 75-76, 79-80, and 182-183 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 09/13/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  Specifically, the rejections of claims 1-7, 11-13, 27-28, 43-44, 64-65, and 75-76 under 35 U.S.C. 103 as being unpatentable over Zhao et al. and rejections of claims 1-7, 11-13, 27-28, 43-44, 64-65, 75-76, and 79-80 under 35 U.S.C. 103 as being unpatentable over Zhao et al. in view of Devaraj et al. are hereby withdrawn in light of persuasive arguments set forth by Applicant in the reply of 09/13/2021.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the new examiner of record is Jeremy Flinders.

Election/Restriction Requirement
Upon further consideration, the species election mailed 01/08/2021 is hereby withdrawn.


Specification




Claim Objections
Claims 27-28 and 43-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-13, 64-65, 75-76, 79-80, and 182-183 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the 
As per MPEP 2163.03(V), while there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

Specifically, claims 1-7, 11-13, 64-65, 75-76, 79-80, and 182-183 recite the genus of “sample tags”, however, a review of the disclosure as filed revealed only adequate written support for nucleic acid-based sample tags, specifically, for nucleic acids comprising deoxyribonucleic acid (DNA), ribonucleic acid (RNA), modified RNA (such as those with 2'-fluoro and/or 2'-O-methyl riboses), locked nucleic acid (LNA), peptide nucleic acid (PNA), morpholino oligomers, and nucleic acid barcodes, which can be can be a single-stranded, double-stranded, partially single-stranded, or partially double-stranded DNA or RNA.  See page 36 of the specification.  No other species of sample tags are described or even contemplated in the disclosure, for example, peptide/protein tags, isotopic/isobaric mass tags, etc.  Therefore, it must be concluded that Applicant was in possession of only nucleic acid-based sample tags.

Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Kenkel et al.
Claims 2 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenkel et al. (U.S. PGPub 2020/0140556 A1).  
Regarding claims 2 and 5-6, Kenkel teaches a method of tagging a plurality of samples, comprising, for each sample of a plurality of samples:
(a) providing one or more tetrazine-modified sample tags (e.g. mannobiose glycopeptide labeled with tetrazine as per Fig. 12A-B and para 0022); and 
(b) incubating one or more tetrazine-modified sample tags with (i) a second heterobifunctional linker (e.g. NHS ester of BCN as per Fig. 12A), and (ii) a sample comprising one or more particles (e.g. antibodies as per Fig. 12A), to generate particles tagged with one or more sample tags (e.g. as per Fig. 12B); wherein the second heterobifunctional linker comprises a first reactive group and a second reactive group, wherein the first reactive group of the second heterobifunctional linker comprises an amine-reactive functional group (e.g. NHS as per Fig. 12A) and wherein the second reactive group of the second heterobifunctional linker comprises a tetrazine-reactive moiety (e.g. BCN as per Fig. 12A).

Claim Rejections – 35 U.S.C. 103(a)

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Zhang et al.
Claims 1-7 and 79-80 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. PGPub 2020/0405640 A1).
claims 1-7 and 79-80, Zhang teaches a method of tagging a plurality of samples, comprising, for each sample of a plurality of samples:
incubating one or more amine-modified sample tags with a first heterobifunctional linker, wherein the first heterobifunctional linker comprises an amine-reactive functional group and a tetrazine moiety to generate one or more tetrazine-modified sample tags (e.g., “100 µL purified exosomes (0.2 mg/mL) in PBS are mixed with tetrazine-PEG5-NHS ester (10 µL, 200 µM) at room temperature for 60 minutes” as per para 0219); and 
incubating the one or more tetrazine-modified sample tags of step (a) with a second heterobifunctional linker comprising an amine-reactive functional group and a tetrazine-reactive group, and a sample comprising one or more particles, to generate particles tagged with one or more sample tags (e.g. 100 μL of purified bispecific antibody (1 mg/ml) in PBS would be mixed with trans-cyclooctene-PEG4-NHS ester (10 μL, 400 μM) at room temperature for 60 minutes. The free trans-cyclooctene-PEG4-NHS ester is removed by passing the mixture through size exclusion chromatography using a Superdex 200 Increase 10/300 GL column. The exosomes labeled with tetrazin-PEG5 and the bispecific antibody labeled with trans-cyclooctene-PEG4 are incubated at a molar ratio of (1:2000) for 120 minutes at room temperature” as per para 0219).
Note that as per MPEP §2144.05(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Therefore, while the claims imply an ordering of step that may differ from Zhang, absent new or unexpected results, the selection of any order of mixing is prima facie obvious.  Also, regarding the choice to place the tetrazine moiety on the exosome and the tetrazine-reactive group on the bispecific antibody versus the reversal of parts would also be prima facie obvious, absent new or unexpected results.  See MPEP §2144.05(VI)(A).

Yi et al.
Claims 1-7 and 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. PGPub 2019/0111412 A1).
Regarding claims 1-7 and 75-76, Yi teaches a method of tagging a plurality of samples, comprising, for each sample of a plurality of samples:
incubating one or more amine-modified sample tags with a first heterobifunctional linker, wherein the first heterobifunctional linker comprises an amine-reactive functional group and a tetrazine moiety to generate one or more tetrazine-modified sample tags (e.g., “CS-PAAm particles were first activated with Tz molecules upon 1 h incubation with 500 µM Tz-PEG5-NHS ester” as per para 0060); and 
incubating the one or more tetrazine-modified sample tags of step (a) with a second heterobifunctional linker comprising an amine-reactive functional group and a tetrazine-reactive group, and a sample comprising one or more particles, to generate particles tagged with one or more sample tags (e.g. R-Pes (2 mg/mL) were then reacted 4-NHS-ester” as per para 0059 and “The Tz-activated CS-PAAm particles were subsequently reacted with 2 μM TCO-activated R-PEs in a 5×SSC buffer solution” as per para 0060).
Note that as per MPEP §2144.05(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  Therefore, while the claims imply an ordering of step that may differ from Zhang, absent new or unexpected results, the selection of any order of mixing is prima facie obvious.  Also, regarding the choice to place the tetrazine moiety on the exosome and the tetrazine-reactive group on the bispecific antibody versus the reversal of parts would also be prima facie obvious, absent new or unexpected results.  See MPEP §2144.05(VI)(A).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639